Exhibit 10.1
LOAN AGREEMENT
     THIS LOAN AGREEMENT (this “Agreement”) is entered into as of July 17, 2009,
by and between ASSURANCEAMERICA CORPORATION, a Nevada corporation (the
“Borrower”), and WACHOVIA BANK, NATIONAL ASSOCIATION (“Lender”).
RECITALS:
     Borrower has requested that Lender extend a $1,500,000.00 revolving line of
credit to Borrower and Lender has agreed to provide such Loan Facility to
Borrower on the terms and conditions contained herein.
     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Lender and Borrower hereby agree as follows:
ARTICLE I
CREDIT TERMS
     SECTION 1.1. THE LOAN FACILITY.
     (i) Subject to the terms and conditions of this Agreement, including,
without limitation, the Post-Closing Funding Conditions (defined in
Section 2.1(e) below), Lender hereby agrees to make advances to Borrower under a
revolving loan facility from time to time from the date of this Agreement (the
“Closing Date”) through July 16, 2010, (the “Maturity Date”), in the aggregate
principal amount not exceeding ONE MILLION FIVE HUNDRED THOUSAND AND NO/100 U.S.
DOLLARS ($1,500,000.00) (the “Revolving Loan Facility”; the Revolving Loan
Facility, along with all other financial accommodations provided by the Lender
to the Borrower under the terms of this Agreement from time to time, the “Loan
Facility”). The proceeds of the Loan Facility shall be used as follows:
(i) advances to fund Permitted Acquisitions (defined on Schedule 1.1 attached
hereto) and (ii) otherwise solely for Borrower’s working capital needs in the
ordinary course of business and general corporate needs in the ordinary course
of business from time to time. The principal amount of the Loan Facility
outstanding at any time shall be evidenced by a revolving loan note issued by
Borrower payable to the order of Lender dated as of even date herewith (as
amended or otherwise modified from time to time, “Note”). Borrower may borrow,
prepay and reborrow advances under the Loan Facility at any time through but not
including the Maturity Date.
     (ii) Interest shall accrue on the unpaid principal balance of each advance
under the Loan Facility from the date of such advance at the Interest Rate
(defined below).
     “Interest Rate” means LIBOR (defined below) plus the Margin (defined
below).
     “LIBOR” means for any day of determination, the rate for 90 day U.S. dollar
deposits as reported on Reuters Screen LIBOR01 Page (or any successor page) as
of 11:00 a.m., London time, on such day, or if such day is not a London business
day, then the immediately preceding London business day (or if not so reported,
then as determined by Lender from another recognized source or interbank
quotation). LIBOR will be adjusted by Lender on the first (1st) day of every
month (the “Adjustment Date”) and remain fixed until the next Adjustment Date.
If the Adjustment Date in any particular month would otherwise fall on a day
that is not a business day on which Lender is open for business (a “Business
Day”), then, the Adjustment Date for that particular month will be the first
Business Day immediately following thereafter.

 



--------------------------------------------------------------------------------



 



     “Margin” means 3.00% per annum.
     (iii) Interest shall be due and payable monthly, in arrears, commencing on
September 1, 2009, and continuing on the same day of each and every month
thereafter until the Loan Facility is paid in full.
     (iv) Unless sooner paid, the entire outstanding principal balance of the
Loan Facility, all accrued but unpaid interest thereon and all accrued but
unpaid fees payable under Section 1.5 hereof, shall be due and payable in full
on the Maturity Date.
     (v) Borrower may terminate the Loan Facility in its entirety effective
30 days after giving Lender written notice as required by this Agreement, which
notice shall be irrevocable when sent. On the effective date of such notice to
Lender, Borrower shall pay the entire outstanding principal balance thereof, all
accrued but unpaid interest of the Loan Facility and all accrued but unpaid fees
payable under Section 1.5 hereof.
     SECTION 1.2. ADVANCES AND PAYMENT MECHANICS.
     (a) Advances under the Loan Facility to Borrower will be evidenced by the
Note. Advances made on the Closing Date shall be advanced in accordance with the
terms of a pay proceeds letter satisfactory to Lender in form and substance in
all respects (the “Pay Proceeds Letter”). Advances under the Loan Facility made
after the Closing Date shall be made by Borrower’s written request therefore,
provided, however, Lender, in its sole discretion, is hereby authorized to make
advances under the Loan Facility upon telephonic communication of the borrowing
request from any person representing himself or herself to be a duly authorized
officer or a representative of Borrower or any other method approved by Lender
in addition to a written request. If requested by Lender, each such telephonic
request for borrowing shall be confirmed by Borrower in a writing delivered to
Lender no later than five (5) days thereafter; provided, however, that the
absence of such written confirmation shall in no way diminish Borrower’s
liability to repay each such advance. Unless otherwise provided in the Pay
Proceeds Letter or any borrowing request hereunder, Borrower authorizes and
directs Lender that any advance hereunder may be made by means of a credit to
account no. WBCS 2000032589966 with Lender.
     (b) All payments due under this Agreement, the Note and the other Loan
Documents (defined below) shall be payable at the office of the Lender located
under its signature to this Agreement, or such other place as Lender may direct
in writing in accordance with the notice procedure set forth in Section 7.2
hereof. Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due and payable on a day which is not a Business
Day, such payment shall be made on the next succeeding Business Day.
     (c) Interest hereunder shall be computed on the basis of a 360-day year for
the actual number of days in the applicable period (“Actual/360 Computation”).
The Actual/360 Computation determines the annual effective yield by taking the
stated (nominal) rate for a year’s period and then dividing said rate by 360 to
determine the daily periodic rate to be applied for each day in the applicable
period. Application of the Actual/360 Computation produces an annualized
effective interest rate exceeding the nominal rate. If at any time the effective
interest rate of the Loan Facility would, but for this paragraph, exceed the
maximum lawful rate, the effective interest rate under the Loan Facility shall
be the maximum lawful rate, and any amount received by Lender in excess of such
rate shall be applied to principal and then to fees and expenses, or, if no such
amounts are owing, returned to Borrower.
     (d) If an Event of Default (defined in Section 6.1 below) occurs and as
long as such Event of Default continues, all outstanding principal, interest and
all other amounts and obligations owed under the Loan Facility shall bear
interest at a rate per annum which is 3.00% higher than the then current
Interest

-2-



--------------------------------------------------------------------------------



 



Rate (“Default Rate”). The Default Rate shall also apply from acceleration until
the all such amounts and obligations or any judgment thereon is paid in full.
     SECTION 1.3. COLLATERAL; OBLIGATIONS. The following constitutes collateral
security for all Obligations (defined below) owed by Borrower to Lender
(collectively, the “Collateral”): a first priority security interest in, and
lien against, all stock or other equity interests Borrower and Trustway
Insurance Agencies, LLC (“Trustway”) holds or may obtain in and to its existing
and future subsidiaries (other than (i) the Immaterial Subsidiaries,
(ii) AssuranceAmerica Insurance Company (“AAIC”) and (iii) AssuranceAmerica
Capital Trust I (“AACT”)) as set forth in the Pledge Agreement (defined below),
and all other collateral security granted in favor of Lender under the terms of
the Pledge Agreement or other security instruments from time to time, subject
solely to liens expressly permitted by the terms of the Loan Documents
(including Section 5.3 hereof). Borrower shall reimburse Lender immediately upon
demand for all reasonable and actual costs and expenses incurred by Lender in
connection with the maintenance of any of the Collateral, including without
limitation, incurred by Lender in connection with the filing and recording fees,
recordation and intangibles taxes, costs of appraisals, title insurance and
field exams relating to the Collateral or, during the occurrence and continuance
of an Event of Default, the maintenance of the Collateral. The security interest
in and liens against the Collateral created by the Loan Documents shall
terminate when all of the Obligations have been paid in full (other than Cash
Management Obligations that continue after the termination of the Loan Facility)
and all of Lender’s commitments to make advances under the Loan Facility are
terminated.
     “Obligations” means all of the following owed by Borrower to Lender and its
affiliates from time to time: (i) all principal owed by Borrower with respect to
the Loan Facility from time to time, (ii) all accrued and unpaid interest on
such principal owed by Borrower with respect to the Loan Facility from time to
time, (iii) all fees and other obligations owed by Borrower under this
Agreement, the Note and the other Loan Documents from time to time, (iv) all
obligations of Borrower to Lender or any of its affiliates from time to time
under any swap agreements (as defined in 11 U.S.C. § 101, as in effect from time
to time) relating to the Loan Facility and (v) all Cash Management Obligations.
“Cash Management Obligations” means all ACH obligations, cash management and
other treasury obligations and credit card obligations owed by Borrower to
Lender from time to time.
     SECTION 1.4. PATRIOT ACT NOTICE. To help fight the funding of terrorism and
money laundering activities, applicable Federal law requires all financial
institutions to obtain, verify, and record information that identifies each
person or entity who opens an account. For purposes of this section, account
shall be understood to include loan accounts.
     SECTION 1.5. FEES.
     (a) All fees payable to the Lender under this Agreement shall be (i) unless
earned sooner in accordance with the terms of this Agreement, fully earned upon
payment thereof and (ii) non-refundable upon payment thereof.
     (b) Borrower shall pay to Lender a non-refundable, fully earned origination
fee in the amount of $5,625.00 payable on the Closing Date.
     (c) Borrower shall pay to Lender an unused line fee with respect to the
Revolving Loan Facility for each day equal to the product of (i) 25 basis points
per annum multiplied by (ii) the difference between (A) the amount of the
Revolving Loan Facility then effect and (B) the aggregate outstanding amount of
the advances outstanding under the Revolving Loan Facility on such day, payable
quarterly in arrears on the first day of each fiscal quarter with respect to the
immediately preceding fiscal quarter.

-3-



--------------------------------------------------------------------------------



 



     SECTION 1.6. RESERVED.
     SECTION 1.7. MANDATORY PREPAYMENTS.
     (a) Prepayments from Issuance of Debt and Equity. Without limiting Lender’s
rights under any other provision of this Agreement that may prohibit such
actions or provide for an Event of Default as a result thereof, immediately upon
the receipt by Borrower of the proceeds of the issuance of any equity interests
(whether public or private) (other than the proceeds of any issuance of equity
interest to an employee, director or insurance agent employed by or contracting
with the Borrower) or Debt (other than Debt expressly permitted under the terms
of Section 5.1 of this Agreement), Borrower shall prepay the Loan Facility in
the amount of the net proceeds thereof, net of the amount of any transaction
costs incurred with the issuance of such Debt or equity with, in the case of the
issuance of Debt, a permanent reduction in the amount available under the Loan
Facility.
     (b) Reserved.
     (c) Prepayments Upon Permitted Dispositions. Upon a disposition of any
equipment which is permitted under Section 5.6(iii), then, if such equipment is
not replaced with similar equipment or if the proceeds of such disposition are
not reinvested in the business of the Borrower within 90 days of the sale
thereof, Borrower shall prepay the Loan Facility in the amount of the net
proceeds thereof against the Loan Facility.
     (d) Prepayments Upon Casualty and Condemnations. Upon a destruction or
governmental condemnation of Borrower’s assets which are necessary to the
business of the Borrower arising from a casualty event or governmental
condemnation and (i) the insurance proceeds or condemnation award exceeds
$50,000 or (ii) Borrower is unable to repair or replace such assets within
90 days, then Borrower shall prepay the Loans in the amount of the net proceeds
thereof against the Loan Facility.
ARTICLE II
CONDITIONS
     SECTION 2.1. CONDITIONS OF INITIAL EXTENSION OF CREDIT. The obligation of
Lender to make an initial extension of credit hereunder is subject to the
fulfillment to Lender’s reasonable satisfaction of all of the following
conditions:
     (a) Approval of Lender Counsel. All legal matters incidental to the
extension of credit by Lender shall be satisfactory to Lender’s counsel.
     (b) General Loan Documentation. Lender shall have received, in form and
substance satisfactory to Lender, each item listed on a closing checklist
delivered by Lender’s counsel to Borrower in connection with the Loan Facility,
in form and substance satisfactory to Lender and its counsel, and, if
appropriate, duly executed and delivered, including, without limitation:
(i) this Agreement, (ii) the Note, (iii) a closing certificate of Borrower and
each Entity Guarantor as to its formation and governance documents, authorizing
resolutions or consent and confirming that all representations and warranties in
this Agreement are true in all material respects and that no Default or Event of
Default is in existence on the Closing Date (each, an “Officer’s Certificate”)
and an opinion of in-house counsel to the Borrower and each Guarantor
satisfactory to the Lender in all respects, (iv) a Guaranty Agreement dated as
of even date herewith executed by each of the following parties (each, along
with any other party who guarantees the Obligations from time to time, a
“Guarantor”; each Guarantor who is an individual is an “Individual Guarantor”
and each Guarantor that is a corporation, limited liability company, partnership
or other entity is an “Entity Guarantor”): Trustway Insurance Agencies, LLC,
Trustway T.E.A.M., Inc.,

-4-



--------------------------------------------------------------------------------



 



AssuranceAmerica Managing General Agency LLC, and, with the exclusion of AAIC,
AACT and each Immaterial Subsidiary (as defined below), every other Subsidiary
(as hereinafter defined) of Borrower existing as of the Closing Date (as amended
or otherwise modified from time to time, each a “Guaranty”), (v) a subordination
agreement (or subordination provisions in favor of Lender) acceptable to Lender
in its reasonable discretion in all respects (as amended from time to time,
each, a “Subordination Agreement”, a form of Subordination Agreement acceptable
to Lender is attached hereto as Exhibit 2.1(b)) with respect to Debt issued by
Borrower or any Entity Guarantor the holder of which is an owner of equity
issued by, or an affiliate, director, manager or officer of, Borrower or any
Entity Guarantor, (vi) the Pay Proceeds Letter and (vii) payoff letters from
each lender to be refinanced by the Loan proceeds which also must provide for
the termination and release of any security interests securing such debt being
refinanced. As used herein, “Subsidiary” shall mean a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by Borrower.
     (c) Security Instrument. Lender shall have received, in form and substance
satisfactory to Lender, a Pledge Agreement executed by Borrower and Trustway in
favor of Lender granting Lender a first priority security interest in all of
Borrower’s and Trustway’s equity interests, other than the equity interests of
the Immaterial Subsidiaries, AAIC and AACT, that it holds in its Subsidiaries,
subject only to any liens expressly permitted herein and therein, to secure the
Obligations (as amended or otherwise modified from time to time, the “Pledge
Agreement”).
This Agreement, the Note, the Officer’s Certificate, each Guaranty, the Pledge
Agreement, the Pay Proceeds Letter, and all other promissory notes, guaranties,
security agreements, agreements, instruments, certificates and other documents
required hereby or at any time hereafter delivered to Lender in connection with
the Loan Facility as amended or otherwise modified from time to time, are herein
collectively referred to as the “Loan Documents,” provided, however, that the
term “Loan Documents” shall not include any swap agreements as defined in the 11
U.S.C. § 101.
     (d) Financial Condition. Lender shall have received all financial
statements and tax returns of Borrower and each Guarantor as requested in
writing by Lender. There shall have been no material adverse change, as
determined by Lender, in the financial condition or business of Borrower and its
Subsidiaries, taken as a whole, nor any material decline, as determined by
Lender, in the market value of the Collateral required hereunder, since
December 31, 2008.
     (e) Post-Closing Funding Conditions. Lender has agreed to execute and
deliver this Agreement without having obtained the following items required by
Lender as conditions to make Lender’s first advance under the Revolving Loan
Facility (collectively, the “Post-Closing Funding Conditions”): (i) UCC and
other customary lien searches against the Borrower, as a Nevada corporation, and
Trustway showing no security interests or other liens against the Borrower,
Trustway or the Collateral except for security interests and liens permitted
under Section 5.3 hereof and (ii) receipt of good standing certificates for the
Borrower and the Entity Guarantors in existence on the date hereof. The Borrower
hereby acknowledges and agrees that the Lender has no obligation to make any
advances under the Revolving Loan Facility unless and until the Post-Closing
Funding Conditions are satisfied.
     SECTION 2.2. CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of
Lender to make each extension of credit requested by Borrower hereunder shall be
subject to the fulfillment to Lender’s satisfaction of each of the following
conditions:

-5-



--------------------------------------------------------------------------------



 



     (a) Compliance. The representations and warranties of the Borrower
contained herein and in each of the other Loan Documents shall be true in all
material respects on and as of the date of such extension of credit by Lender
pursuant hereto, with the same effect as though such representations and
warranties had been made on and as of each such date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true in all material respects as of such earlier date.
     (b) No Default or Event of Default. On the date of such extension of credit
by Lender pursuant hereto, no Default or Event of Default as defined herein
shall have occurred and be continuing or shall exist. “Default” means any
condition, event or act which, with the giving of notice or the passage of time
or both, would constitute an Event of Default.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Borrower makes the following representations and warranties to Lender,
which representations and warranties shall survive the execution of this
Agreement and shall continue in full force and effect until the full and final
payment, and satisfaction and discharge, of all Obligations (other than Cash
Management Obligations that continue after the termination of the Loan Facility)
and the termination of any commitment of Lender to make any extension of credit
hereunder.
     SECTION 3.1. LEGAL STATUS. Borrower is a corporation, duly organized and
existing and in good standing under the laws of the State of its organization
set forth in the preamble to this Agreement, and is qualified or licensed to do
business (and is in good standing as a foreign corporation, if applicable) in
all jurisdictions in which such qualification or licensing is required or in
which the failure to so qualify or to be so licensed could have a material
adverse effect on the Borrower.
     SECTION 3.2. AUTHORIZATION AND VALIDITY. This Agreement, the Note and each
other Loan Document to which Borrower is a party have been duly authorized by
all necessary corporate action, and upon their execution and delivery by
Borrower in accordance with the provisions hereof, will constitute legal, valid
and binding agreements and obligations of Borrower, enforceable against Borrower
in accordance with their respective terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
     SECTION 3.3. NO VIOLATION. The execution, delivery and performance by
Borrower and each Entity Guarantor of each of the Loan Documents to which they
are a party do not (a) contravene any provision of the Organizational Documents,
(b) violate in any material respect any provision of any law or regulation, or
(c) result in any material breach of or default under any Material Contract
(defined below). “Organizational Document” means each of the following
organizational documents relating to Borrower and each Entity Guarantor, as
amended or otherwise modified from time to time: the articles of incorporation
or formation, certificate of partnership, partnership agreement, by-laws and
operating agreement.
     SECTION 3.4. LITIGATION. There are no pending, or to Borrower’s knowledge,
threatened in writing, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
against Borrower as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected to
have a

-6-



--------------------------------------------------------------------------------



 



material adverse effect on the financial condition or operations of Borrower,
other than those disclosed by Borrower to Lender in writing prior to the Closing
Date.
     SECTION 3.5. CORRECTNESS OF FINANCIAL STATEMENTS. The most recent annual
and quarterly consolidated financial statements of Borrower delivered to Lender
as a condition or pursuant to a covenant under the terms of this Agreement, true
copies of which have been delivered by Borrower to Lender, (a) present fairly in
all material respects the financial condition of Borrower and its subsidiaries
as of the respective dates thereof and for the respective periods covered
thereby (subject to year-end audit adjustments and the absence of footnotes in
the case of the quarterly and monthly financial statements), (b) were prepared
in accordance with GAAP and (c) disclose all material liabilities of Borrower
and its subsidiaries, whether liquidated or unliquidated, fixed or contingent,
as of the date of such financial statements. Since December 31, 2008, there has
been no material adverse change in the financial condition of Borrower and its
Subsidiaries, taken as a whole, nor has Borrower mortgaged, pledged, granted a
security interest in or otherwise encumbered any of its assets or properties
except in favor of Lender or as otherwise permitted under the Loan Documents.
     SECTION 3.6. INCOME TAX RETURNS. Borrower has no knowledge of any pending
material assessments or adjustments of its income tax payable with respect to
any year.
     SECTION 3.7. NO SUBORDINATION. There is no agreement, indenture, contract
or instrument to which Borrower is a party or by which Borrower may be bound
that requires the subordination in right of payment of Borrower’s obligations
subject to this Agreement to any other obligation of Borrower.
     SECTION 3.8. PERMITS, FRANCHISES. Except as set forth in Schedule 3.8,
Borrower possesses, and will hereafter possess, all permits, consents,
approvals, franchises and licenses required and rights to all material
trademarks, trade names, patents, and fictitious names, if any, necessary to
enable it to conduct the business in which it is now engaged in compliance with
all applicable material laws.
     SECTION 3.9. ERISA. (i) Borrower is in compliance with all applicable
provisions of the Employee Retirement Income Security Act of 1974, as amended or
recodified from time to time (“ERISA”); (ii) Borrower has not violated any
provision of any “defined benefit plan” (as defined in ERISA) maintained or
contributed to by Borrower (each, a “Plan”); (iii) no Reportable Event as
defined in ERISA has occurred and is continuing with respect to any Plan
initiated by Borrower; (iv) Borrower has met its minimum funding requirements
under ERISA with respect to each Plan; and (v) each Plan will be able to fulfill
its benefit obligations as they come due in accordance with the Plan documents
and under GAAP; other than with respect to clauses (i) through (v), such
compliance, violations, failures or other events that, either individually or in
the aggregate could not reasonably be expected to have a material adverse effect
     SECTION 3.10. OTHER OBLIGATIONS. Borrower is not in default on any material
obligation for borrowed money, any purchase money obligation or any other
material lease, commitment, contract or instrument which default could
reasonably be expected to have a material adverse effect on the financial
condition or operations of the Borrower.
     SECTION 3.11. ENVIRONMENTAL MATTERS. Borrower is in compliance in all
material respects with all applicable federal or state environmental, hazardous
waste, health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect Borrower’s operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986,

-7-



--------------------------------------------------------------------------------



 



the Federal Resource Conservation and Recovery Act of 1976, and the Federal
Toxic Substances Control Act, as any of the same may be amended, modified or
supplemented from time to time. None of the operations of Borrower is the
subject of any federal or state investigation evaluating whether any remedial
action involving a material expenditure is needed to respond to a release of any
toxic or hazardous waste or substance into the environment. Borrower has no
material contingent liability in connection with any release of any toxic or
hazardous waste or substance into the environment.
     SECTION 3.12. GAAP. Except as otherwise stated in this Agreement, all
financial information provided to the Lender (other than information provided in
connection with a Permitted Acquisition) and all calculations of financial
covenants have been and will be made under generally accepted accounting
principles, consistently applied, as in effect on the date hereof (“GAAP”);
provided that, if at any time any change in GAAP would affect the computation of
any financial covenant or other requirement set forth in any Loan Document, the
Borrower and the Lender shall negotiate in good faith to amend such covenant or
other requirement to preserve the original intent thereof in light of such
change in GAAP.
     SECTION 3.13 INVESTMENT COMPANY ACT. Neither Borrower nor any of its
subsidiaries is or is required to be registered as an “investment company” as
defined in the Investment Company Act of 1940, as amended from time to time.
     SECTION 3.14 REGULATION U. The making of the Loan Facility available to the
Borrower and the making of any advance under any of the Loan Facility and the
use of the proceeds of any advance under the Loan Facility does not result in
the Borrower purchasing or carrying any margin stock (within the meaning of
Regulation U of the Board of Governors of Federal Reserve System) or extending
any credit to others for the purpose of purchasing or carrying any margin stock.
     SECTION 3.15 BORROWER AND SUBSIDIARIES ARE SOLVENT. Borrower and its
Subsidiaries, taken as a whole, are solvent, and after consummation of the
transactions set forth in this Agreement will be solvent.
     SECTION 3.16 THE LOAN FACILITY CONSTITUTES SENIOR INDEBTEDNESS. The Loan
Facility constitutes “Senior Indebtedness” as that term is defined in each of
(i) that certain Junior Subordinated Indenture dated December 22, 2005, as
amended, between Borrower and Wilmington Trust Company (the “Trustee”; the
“Indenture”) and (ii) that certain Guarantee Agreement between Borrower and the
Trustee dated December 22, 2005, as amended (the “Trust Guarantee”).
ARTICLE IV
AFFIRMATIVE COVENANTS
     Borrower covenants that so long as Lender remains committed to extend
credit to Borrower pursuant hereto and until payment in full of all Obligations
(other than Cash Management Obligations that continue after the termination of
the Loan Facility), Borrower shall, unless Lender otherwise consents in writing:
     SECTION 4.1. PUNCTUAL PAYMENTS. Punctually pay all principal, interest,
fees or other liabilities due under any of the Loan Documents at the times and
place and in the manner specified therein.
     SECTION 4.2. ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with GAAP consistently applied, and permit any representative of
Lender, at any reasonable time and upon reasonable notice to Borrower, to
inspect, audit and examine such books and records, to make copies of the same,
and to inspect the properties of Borrower; provided, however, that unless an

-8-



--------------------------------------------------------------------------------



 



Event of Default then exists, the Lender shall not initiate more than one such
inspection, audit or examination in any calendar year.
     SECTION 4.3. FINANCIAL STATEMENTS. Provide to Lender all of the following,
in form and detail satisfactory to Lender; provided that if such financial
statements are prepared in accordance with GAAP and any applicable SEC
requirements, such financial statements shall be deemed to be satisfactory to
Lender:
     (a) not later than 120 days after and as of the end of each fiscal year of
Borrower, annual audited consolidated financial statements of Borrower;
     (b) not later than 45 days after and as of the end of the first three
(3) fiscal quarters of each fiscal year, quarterly consolidated financial
statements of Borrower, certified by the chief financial officer or treasurer of
Borrower to Lender;
     (c) not later than 120 days after and as of the end of each fiscal year of
Borrower, annual IRIS financial ratio reports and statutory financial statements
of AAIC;
     (d) contemporaneously with each financial statement of Borrower required by
clauses (a) and (b) above, a compliance certificate of the chief financial
officer or treasurer of Borrower in form and substance satisfactory to Lender in
all respects (which may be in the form attached hereto as Exhibit 4.3, if any)
certifying that said financial statements are prepared in accordance with GAAP
and present fairly in all material respects the financial condition of the
Borrower, that Borrower is in compliance with Section 4.10 (and includes the
calculations thereof) and that there exists no Event of Default nor any
condition, act or event which with the giving of notice or the passage of time
or both would constitute an Event of Default; and
     (e) from time to time such other information as Lender may reasonably
request.
     SECTION 4.4. COMPLIANCE. Preserve and maintain all material licenses,
permits, governmental approvals, rights, privileges and franchises necessary for
the conduct of its business; and comply with all material provisions of all
documents pursuant to which Borrower is organized and/or which govern Borrower’s
continued existence and with the requirements of all laws, rules, regulations
and orders of any governmental authority applicable to Borrower and/or its
business (including, without limitation, the statutory capital, surplus and net
premium-to-surplus ratio requirements under Sections 38-9-10 et. seq. of the
South Carolina Code of Laws, as the same are applicable and only to the extent
required from time to time), other that such failures to comply which could not
reasonably be expected to have a material adverse effect on the financial
condition or operations of the Borrower.
     SECTION 4.5. INSURANCE. Maintain and keep in force the insurance required
by Section 2.1(e) above and other insurance from time to time of the types and
in amounts customarily carried in lines of business similar to that of Borrower,
including but not limited to fire, extended coverage, public liability, flood,
property damage and workers’ compensation, with all such insurance carried with
companies and in amounts reasonably satisfactory to Lender, and deliver to
Lender from time to time at Lender’s request schedules setting forth all
insurance then in effect.
     SECTION 4.6. FACILITIES. Keep all properties necessary to Borrower’s
business in good repair and condition, and from time to time make necessary
repairs, renewals and replacements thereto so that such properties shall be
fully and efficiently preserved and maintained.

-9-



--------------------------------------------------------------------------------



 



     SECTION 4.7. TAXES AND OTHER LIABILITIES. Pay and discharge when due any
and all indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except (i) such (a) as Borrower may in good
faith contest or as to which a bona fide dispute may arise, and (b) for which
Borrower has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (ii) the failure to pay which could not reasonably be
expected to have a material adverse effect on the financial condition or
operations of Borrower.
     SECTION 4.8. LITIGATION. Promptly give notice in writing to Lender of any
litigation pending or threatened in writing against Borrower with a claim in
excess of $50,000.
     SECTION 4.9. NOTICE TO LENDER. Promptly (but in no event more than five
(5) days after the occurrence of each such event or matter) give written notice
to Lender in reasonable detail of: (a) an officer of the Borrower obtains
knowledge of the occurrence of any Event of Default or any Default; (b) any
change in the name or the organizational structure of Borrower; (c) the
occurrence and nature of any Reportable Event or Prohibited Transaction, or any
“accumulated funding deficiency,” each as defined in ERISA, with respect to any
Plan which could reasonably be expected to have a material adverse effect on the
financial condition or operations of Borrower; or (d) any termination or
cancellation of any insurance policy which Borrower is required to maintain,
which policy is not replaced with a similar insurance policy, or any uninsured
or partially uninsured loss through liability or property damage, or through
fire, theft or any other cause affecting Borrower’s property in excess of
$50,000 in excess of any such insurance coverage.
     SECTION 4.10. FINANCIAL CONDITION. Maintain Borrower’s financial condition
as follows, calculated in accordance with GAAP consistently applied and used
consistently with prior practices (except to the extent modified by the
definitions below):
     (a) Minimum Fixed Charge Coverage Ratio. A minimum Fixed Charge Coverage
Ratio of not less than 1.35 to 1.0, tested quarterly, commencing with the fiscal
quarter ending September 30, 2009, and for each quarter thereafter. “Fixed
Charge Coverage Ratio” means, (I) for the Borrower and its Subsidiaries for the
fiscal quarter ending September 30, 2009, the quotient of (x) net income for
such period plus, to the extent deducted from net income for such period, the
sum of (i) interest expense, (ii) income tax expense and (iii) depreciation,
depletion, and amortization and (iv) the following non-cash items;
(A) non-recurring charges for such period, (B) any extraordinary gains and
losses for such period and (C) other non-cash expenses for such period minus
unfinanced capital expenditures for such period; divided by (y) the sum of
(i) interest expense for such period, (ii) tax expense for such period,
(iii) dividends and distributions paid in such period (other than dividends and
distributions paid to the Borrower or a Subsidiary), and (iv) scheduled
principal payments on long-term debt and payments made with respect to the Debt
of AAIC or AATC under the Indenture paid in such period and (II) for the
Borrower and its Subsidiaries for the fiscal quarter ending December 31, 2009
and thereafter, the quotient of (x) net income for the trailing 12 month period
plus, to the extent deducted from net income for the trailing 12 month period,
the sum of (i) interest expense, (ii) income tax expense and (iii) depreciation,
depletion, and amortization minus unfinanced capital expenditures for such
period; divided by (y) the sum of (i) interest expense for the trailing 12 month
period, (ii) tax expense for the trailing 12 month period, (iii) dividends and
distributions (defined below) paid in the trailing 12 month period (other than
dividends and distributions paid to the Borrower or a Subsidiary), and
(iv) scheduled principal payments on long-term debt and payments made with
respect to the Debt of AAIC or AATC under the Indenture paid in the trailing
12 month period.
     (b) Minimum Net Worth. A Net Worth as of the last day of any fiscal quarter
of at least (i) $12,000,000.00 for the fiscal quarter ending on September 30,
2009, and (ii) the Minimum Amount for

-10-



--------------------------------------------------------------------------------



 



each fiscal quarter thereafter. “Minimum Amount” means, for any fiscal quarter,
beginning with the fiscal quarter ending on December 31, 2009, the Net Worth
required under this Section 4.10(b) for the prior fiscal quarter plus 50% of
Borrower’s and its Subsidiaries’ positive net income for such fiscal quarter.
“Net Worth” means, determined in accordance with GAAP, Borrower’s total assets
minus Borrower’s total liabilities, each on a consolidated basis; provided,
however, the calculation of Net Worth shall exclude the following items (if
resulting in a reduction of Net Worth) not exceeding $5,000,000 in an aggregate,
cumulative amount that are incurred after the Closing Date: asset write-downs
pertaining to acquisitions, non-cash write-downs and non-cash charges related in
changes in GAAP accounting principles.
     SECTION 4.11 PERMITTED ACQUISITION REQUIREMENTS. In addition to the
conditions and terms required in the definition of Permitted Acquisitions on
Schedule 1.1 and in the other applicable terms and conditions of this Agreement,
the Borrower shall, with respect to any Permitted Acquisition, comply with, and
cause each Entity Guarantor to comply with, the following:
     (a) Not less than ten Business Days prior to the consummation of any
Permitted Acquisition, the Borrower shall have delivered to the Lender the
following (but with respect to any Permitted Acquisition having an Acquisition
Amount (defined below) of less than $300,000, only the certificate and
supporting calculations described in clause (iv) below):
     (i) a reasonably detailed description of the material terms of such
Permitted Acquisition (including without limitation, the purchase price and
method and structure of payment) and of the Target Company;
     (ii) historical financial statements of the Target Company (or, if there
are two or more Target Companies that are the subject of such Permitted
Acquisitions and that are part of the same consolidated group, consolidated
historical financial statements for all such Target Companies) for the two
(2) most recent fiscal years available, and (if available) unaudited financials
statements for any interim periods since the most recent fiscal year-end;
     (iii) consolidated projected financial statements of the Borrower and its
subsidiaries (giving effect to such Permitted Acquisition) for the one-year
period (or, if available, such longer period up to three years) following the
consummation of such Permitted Acquisition, in reasonable detail, together with
any appropriate statement of assumptions and pro forma adjustments; and
     (iv) a certificate, in form and substance reasonably satisfactory to the
Lender, executed by a financial officer of the Borrower setting forth the
Acquisition Amount and further to the effect that the consummation of such
Permitted Acquisition will not result in a violation of any provision of this
Agreement and the requirements set forth in the definition of “Permitted
Acquisition” will be satisfied (with such covenant calculations to be attached
to the certificate using the Covenant Compliance worksheet).
     (b) Within 10 days after the consummation of any Permitted Acquisition
consisting of the purchase of equity of a Target Company, or any direct or
indirect Subsidiary of the Borrower formed to acquire, the assets of such Target
Company (i) cause such Target Company, or such Subsidiary, to become an Entity
Guarantor and execute and deliver to Lender a guaranty of all of the Obligations
substantially in the form executed and delivered by the Entity Guarantors
existing on the Closing Date, (ii) if such Target Company, or such Subsidiary,
is to be owned by the Borrower, the Borrower shall execute and deliver a
supplement to the Pledge Agreement of the Borrower in form attached hereto as
Exhibit 4.11(b) whereby all of the equity of the Target Company, or such
Subsidiary (other than Permitted Seller Shares (as defined below)), is pledged
under such Pledge Agreement and (iii) if such

-11-



--------------------------------------------------------------------------------



 



Target Company, or such Subsidiary, is to be owned by a direct or indirect
Subsidiary of the Borrower, such Target Company, or such Subsidiary, shall
execute and deliver a Pledge Agreement substantially in the form executed and
delivered by the Borrower whereby all of the equity of the Target Company, or
such Subsidiary (other than Permitted Seller Shares), is pledged under such
Pledge Agreement. “Permitted Seller Shares” means shares paid to a seller as
part of the consideration paid for a Permitted Acquisition in an amount not
exceeding 20% of the voting equity of a direct or indirect Subsidiary of the
Borrower formed to acquire, the assets of such Target Company.
     (c) As soon as reasonably practicable after the consummation of any
Permitted Acquisition, the Borrower will deliver to the Lender true and correct
copies of the fully executed acquisition agreement (including schedules and
exhibits thereto) and other material documents and closing papers delivered in
connection therewith, together with (in the case of any Permitted Acquisitions
having an Acquisition Amount of less than $300,000) the items described in
(i) and (ii) above.
     (d) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Borrower that (except as shall have been
approved in writing by the Lender) all conditions thereto set forth in this
Agreement to Permitted Acquisitions have been satisfied, that the same is
permitted in accordance with the terms of this Agreement, and that the matters
certified by the financial officer of Borrower are true and correct in all
material respects as of the date such certificate is given, which representation
and warranty shall be deemed to be a representation and warranty as of the date
thereof for all purposes hereunder.
ARTICLE V
NEGATIVE COVENANTS
     Borrower further covenants that so long as Lender remains committed to
extend credit to Borrower pursuant hereto and until payment in full of all
Obligations (other than Cash Management Obligations that continue after the
termination of the Loan Facility), Borrower will not, and will not permit any
Entity Guarantor, Immaterial Subsidiary or AAIC to (unless (i) the same is
expressly required by applicable law, by regulation or in writing by the South
Carolina State Department of Insurance or any other insurance regulators with
authority or jurisdiction over AAIC or (ii) a restriction on AAIC’s ability to
do the same is prohibited by applicable law, by regulation or in writing by the
South Carolina State Department of Insurance or any other insurance regulators
with authority or jurisdiction over AAIC), without Lender’s prior written
consent:
     SECTION 5.1. OTHER INDEBTEDNESS. Create, incur, assume or permit to exist
any Debt (defined below) except the following: (a) the Obligations; (b) any
other liabilities existing as of the Closing Date and listed on Schedule 5.1
attached hereto, and extensions, renewals and replacements of such liabilities
that do not increase the outstanding principal amount thereof; (c) Subordinated
Debt (defined below) consisting of (i) seller notes issued by Borrower after the
Closing Date constituting part of the purchase price in connection with a
Permitted Acquisition (each, a “Seller Note”) and earn-out obligations incurred
in connection with a Permitted Acquisition and (ii) all other Subordinated Debt
permitted by the Lender from time to time under the relevant Subordination
Agreement; (d) Debt of Borrower owed to any Entity Guarantor or of any Entity
Guarantor owed to Borrower or any Entity Guarantor owed to another Entity
Guarantor; (e) Debt owed (i) by Borrower or any Entity Guarantor to AAIC or AATC
in an amount not exceeding $3,000,000 in the aggregate and (ii) by AAIC to
Borrower or any Entity Guarantor in an amount not exceeding $3,000,000, in each
case, arising with respect to fees, commissions and other amounts owed in the
ordinary course of business; (f) unsecured Debt to trade creditors incurred in
the ordinary course of business; (g) any Debt consisting of purchase money debt
or capital leases for equipment which does not exceed $200,000 in the aggregate
outstanding at any one time; (h) Debt of the Borrower arising under the
Indenture and the Trust Guarantee; (i) obligations under

-12-



--------------------------------------------------------------------------------



 



swap agreements entered into with the Lender or its affiliates and (j) Debt of
any and all Immaterial Subsidiaries owed to the Borrower or any Entity Guarantor
in an aggregate amount not to exceed $100,000. “Debt” means, at any time, all of
the following: (i) indebtedness for borrowed money or for the deferred purchase
price of property or services, (ii) indebtedness evidenced by notes, bonds or
other instruments, (iii) capitalized lease obligations and (iv) undrawn and
unreimbursed amounts owed with respect to letters of credit; provided that, for
the avoidance of doubt, “Debt” shall not include working capital adjustments
made in connection with a Permitted Acquisition. “Subordinated Debt” means Debt
of Borrower subordinated to the Obligations (other than Cash Management
Obligations that continue after the termination of the Loan Facility) in
accordance with a Subordination Agreement.
     SECTION 5.2. GUARANTIES. Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower or any Entity
Guarantor or AAIC (unless (i) the same is expressly required by applicable law,
by regulation or in writing by the South Carolina State Department of Insurance
or any other insurance regulators with authority or jurisdiction over AAIC or
(ii) a restriction on AAIC’s ability to do the same is prohibited by applicable
law, by regulation or in writing by the South Carolina State Department of
Insurance or any other insurance regulators with authority or jurisdiction over
AAIC) as security for, any liabilities or obligations of any other person or
entity, except (a) any pledge or hypothecation permitted under Section 5.3
below, (b) any of the foregoing (other than any pledge or hypothecation) of
Borrower or any Entity Guarantor to Lender; (c) any of the foregoing (other than
any pledge or hypothecation) with respect to Debt or other obligations not
prohibited by Section 5.1 (other than any pledge or hypothecation); (d) any of
the foregoing (other than any pledge or hypothecation) of Debt of Borrower
arising under the Trust Guarantee; and (d) any of the foregoing (other than any
pledge or hypothecation) existing as of the Closing Date and listed on
Schedule 5.2 attached hereto.
     SECTION 5.3. NEGATIVE PLEDGE OF ASSETS. Mortgage, pledge, grant or permit
to exist a security interest in, or lien upon, all or any portion of Borrower’s
or any Entity Guarantor’s or AAIC’s (unless (i) the same is expressly required
by applicable law, by regulation or in writing by the South Carolina State
Department of Insurance or any other insurance regulators with authority or
jurisdiction over AAIC or (ii) a restriction on AAIC’s ability to do the same is
prohibited by applicable law, by regulation or in writing by the South Carolina
State Department of Insurance or any other insurance regulators with authority
or jurisdiction over AAIC) assets now owned or hereafter acquired, except:
     (a) any of the foregoing in favor of Lender;
     (b) any of the foregoing existing as of the Closing Date and listed on
Schedule 5.3 attached hereto and any extension, renewal or replacement of the
foregoing;
     (c) any of the foregoing consisting of liens against equipment securing
purchase money debt or capital lease obligations permitted by Section 5.1(g)
above;
     (d) any of the foregoing in deposits under workers compensation,
unemployment insurance and social security and similar laws or to secure
statutory obligations or surety, appeal, performance or other similar bonds
incurred in the ordinary course of business to secure performance as lessee
under leases of real or personal property and other obligations of like nature,
in each case incurred in the ordinary course of business;
     (e) any of the foregoing arising out of attachments, judgments or awards as
to which an appeal or other appropriate proceedings for contest or review are
timely commenced and as to which appropriate

-13-



--------------------------------------------------------------------------------



 



reserves have been established in accordance with GAAP and which does not
constitute an Event of Default;
     (f) any of the foregoing for taxes, assessments or other governmental
charges or levies due and payable, the validity of which is currently being
contested in good faith by appropriate proceedings pursuant to the terms of
Section 4.7 and as to which appropriate reserves have been established in
accordance with GAAP and which does not constitute an Event of Default;
     (g) any of the foregoing arising by virtue of statutory or common law
provision relating to banker’s liens, rights of setoff or similar rights with
respect to deposit accounts of the Borrower or the Entity Guarantors;
     (h) any of the foregoing in favor of landlords, materialmen, mechanics,
carriers or warehousemen for labor, materials, supplies or rentals incurred in
the ordinary course of business;
     (i) any of the foregoing constituting easements, servitudes, rights of way,
restrictions, minor defects or irregularities in title and other similar
encumbrances on real property which do not materially detract from the value of
the property subject thereto; and
     (j) any of the foregoing constituting deposits made from time to time by or
on behalf of AAIC with, and required or requested by, state insurance
departments for the benefit of such state’s insureds.
     SECTION 5.4. LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to or
investments in any person or entity (collectively, “Investments”), except:
     (a) Investments in connection with Permitted Acquisitions;
     (b) Investments existing as of the Closing Date and listed on Schedule 5.4
attached hereto;
     (c) Investments in (1) direct obligations of the United States or any
agency thereof, or obligations guaranteed by the United States or any agency
thereof, in each case maturing within one year from the date of acquisition
thereof, (2) commercial paper maturing within one year from the date of creation
thereof rated at least Al or the equivalent by Standard & Poor’s Corporation or
P1 or the equivalent by Moody’s Investors Service, Inc. at the time of the
acquisition thereof, (3) deposits maturing within one year from the date of
creation thereof with, including certificates of deposit issued by, Lender or
any office located in the United States, of any other bank or trust company
which at the time of the acquisition thereof (i) is organized under the laws of
the United States or any state thereof, (ii) has capital, surplus and undivided
profits aggregating at least $100,000,000 (as of the date of such bank’s or
trust company’s most recent financial reports) and (iii) has a short term
deposit rating of no lower than A2 or P2, as such rating is set forth from time
to time, by Standard & Poor’s Corporation or Moody’s Investors Service, Inc.,
respectively, and (4) deposits in money market funds investing exclusively in
investments described in the foregoing clauses (1), (2) or (3) and having a
rating in the highest investment category granted thereby by a recognized credit
rating agency at the time of acquisition;
     (d) Investments (i) by Borrower in Entity Guarantors, (ii) Entity
Guarantors or Immaterial Subsidiaries in Borrower or other Entity Guarantors,
(iii) by Borrower or Entity Guarantors in Immaterial Subsidiaries (so long as
such Immaterial Subsidiary is an Immaterial Subsidiary after giving effect to
such Investment or otherwise joins the as an Entity Guarantor) and (iv) made by
Borrower or an Entity Guarantor to or in AAIC or AATC in an amount, when added
to the amount of Debt permitted under Section 5.1(e) above but without
duplication, not exceeding $3,000,000 in the aggregate arising with respect to
fees, commissions and other amounts owed in the ordinary course of business;

-14-



--------------------------------------------------------------------------------



 



     (e) Swap agreements for the hedging of interest rates related to Debt
permitted by Section 5.1;
     (f) Investments consisting of security deposits with utilities, landlords
and other like persons made in the ordinary course of business;
     (g) advances to officers, directors and employees of Borrower and its
subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes not exceeding $50,000 outstanding at any time;
     (h) guarantees permitted under Section 5.2;
     (i) Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business; and
     (j) Investments made by AAIC.
     SECTION 5.5. DIVIDENDS, DISTRIBUTIONS, AND OTHER RESTRICTED PAYMENTS.
Declare or pay any dividends or distributions to its equity holders either in
cash or any other property, nor redeem, retire, repurchase or otherwise acquire
any equity interests in Borrower, nor make any payments of Subordinated Debt or
Affiliate Obligations (defined below) (each, a “Restricted Payment”), except as
follows:
     (a) with respect to Subordinated Debt (other than the Seller Notes), in
accordance with the terms contained in the relevant Subordination Agreement;
     (b) Borrower may declare and pay dividends with respect to its equity
interests payable solely in additional equity interests;
     (c) payments in connection with the repurchase of the Borrower’s equity
interests or options from employees, directors and agents of Borrower pursuant
to the terms of the Borrower’s option or benefit plans as in effect on the
Closing Date or any of Borrower’s option or benefit plans which contain payment
terms substantially similar thereto;
     (d) payments to any affiliate of Borrower from time to time with respect to
any Debt (other than Subordinated Debt, the payment of which is governed by the
terms of the relevant Subordination Agreement) permitted under the terms of this
Agreement or other obligation owed to such affiliate (including, without
limitation, any management fees, collectively, “Affiliate Obligation”) so long
as such Affiliate Obligation was entered into upon fair and reasonable terms
that are no less favorable to the Borrower than would be obtained in a
comparable arm’s length transaction with a person that is not an affiliate;
     (e) dividends and distributions made by an Immaterial Subsidiary or an
Entity Guarantor to the Borrower or to any other Entity Guarantor and dividends
and distributions made by an Entity Guarantor pro rata to the holder of
Permitted Seller Shares;
     (f) payments with respect to earn-out obligations and seller notes existing
on the Closing Date and set forth on Schedule 5.5;

-15-



--------------------------------------------------------------------------------



 



     (g) payments with respect to earn out obligations and Seller Notes arising
after the Closing Date in an amount not to exceed $2,500,000 in any fiscal year
(but subject to the terms of any Subordination Agreement relating thereto);
     (h) subject to Lender’s rights and remedies with respect to the Loan
Facility as “Senior Indebtedness” defined in and as set forth under the terms of
the Indenture and the Trust Guarantee, payments made in accordance with the
terms of the Indenture and the Trust Guarantee as in effect on the date hereof;
and
     (i) redemptions or repurchases of Permitted Seller Shares.
Nothing herein shall be deemed to prohibit the payment of dividends by any
subsidiary of Borrower to Borrower.
     SECTION 5.6. MERGER, CONSOLIDATION, ACQUISITION OR TRANSFER OF ASSETS.
Merge into or consolidate with any other entity, other than the Borrower, any
other Entity Guarantor or in connection with a Permitted Acquisition so long as
the Borrower or such Entity Guarantor is the surviving entity or the surviving
entity is made an Entity Guarantor in accordance with Section 4.1 l(b) hereof;
make any substantial change in the nature of Borrower’s or any Entity
Guarantor’s business as conducted as of the Closing Date; acquire all or
substantially all of the assets of any other entity (other than a Subsidiary or
an Entity Guarantor) or division or line of business other than Permitted
Acquisitions for which the aggregate purchase price, on a cumulative basis after
the Closing Date, for all such Permitted Acquisitions (plus all other
consideration (including all debt assumed in connection therewith, but excluding
earn-out obligations relating thereto) does not exceed $5,000,000; nor sell,
lease, transfer or otherwise dispose of Borrower’s assets except for the
following in the ordinary course of its business: (i) sell or lease inventory or
(ii) dispose of obsolete or replaced equipment or (iii) dispositions of other
equipment not exceeding $50,000 in the aggregate sale price for Borrower or any
Entity Guarantor during any fiscal year or (iv) dispositions to the Borrower or
an Entity Guarantor or (v) dispositions of cash or cash equivalents; provided,
however, that nothing in this Section 5.6 shall be deemed to preclude the
dissolution and liquidation of any Subsidiary which is an Immaterial Subsidiary
at such time. If an Immaterial Subsidiary is so dissolved or liquidated, such
Subsidiary shall be released from any obligations owing to the Lender under a
Guaranty and its equity interests shall be released from any pledge of such
interest granted pursuant to the Pledge Agreement. “Immaterial Subsidiary” shall
mean a Subsidiary of the Borrower or any Entity Guarantor which Subsidiary does
not own assets having a book value in excess of $100,000 at the time of
determination.
     SECTION 5.7. USE OF FUNDS. Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof, but in no event to
exclude the use of any advance of any of the Loan Facility (i) to purchase or
carry any margin stock (within the meaning of Regulation U of the Board of
Governors of Federal Reserve System) or extend credit to others for the purpose
of purchasing or carrying any margin stock or (ii) to repay any operating loss
of Borrower or any Entity Guarantor (as determined by the Lender from their most
recent financial statements) at the end of any fiscal period.
     SECTION 5.8. LENDER AS PRIMARY DEPOSITARY. Except as set forth in
Schedule 5.8, open or maintain deposit accounts with any financial institution
other than the Lender with a balance exceeding $25,000 for any deposit account
or exceeding $75,000 for all such deposit accounts.
     SECTION 5.9. MATERIAL CONTRACTS AND AGREEMENTS. Amend or modify, or permit
any amendment or modification to (as to which Borrower or any Subsidiary has any
consent rights), any of the following (each, a “Material Contract”) in a manner
that would be adverse to Lender: (i) any loan agreement, indenture or other
instrument, or any other agreements for which Borrower’s or

-16-



--------------------------------------------------------------------------------



 



any Entity Guarantor’s default or the termination thereof would result in a
material adverse effect on the financial condition or operation of Borrower and
its Subsidiaries, taken as a whole, or a material portion of the Collateral or
(ii) any Organizational Documents.
ARTICLE VI
EVENTS OF DEFAULT
     SECTION 6.1. The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement:
     (a) Borrower shall fail to pay when due any principal, interest, fees or
other amounts payable under any of the Loan Documents, and, with respect to
payments of interest or fees, such failure continues for 3 days after the due
date therefor.
     (b) Any financial statement or certificate (including, but not limited to,
the Officer’s Certificate) made in favor of Lender in connection with, or any
representation or warranty made by Borrower or any Guarantor in favor of Lender
shall prove to be incorrect, false or misleading in any material respect when
furnished or made.
     (c) Any default in the performance of or compliance with any obligation,
agreement or other provision contained in (i) Section 4.10 or Article V herein
or (ii) in any other section of this Agreement or in any other Loan Document
(other than those referred to in subsections (a), (b) or (c)(i) in this
Section 6.1), and with respect to any such default described in this Section
6.1(c)(ii) which by its nature can be cured, such default shall continue for a
period of twenty (20) days from the earlier of (x) the date an officer of the
Borrower becomes aware of such default or (y) the date the Borrower receives
notice from the Lender of the occurrence of such default.
     (d) Any default in the payment or performance of any obligation beyond any
applicable grace or cure period, or any defined event of default beyond any
applicable grace or cure period, under the terms of any agreement, contract,
lease, loan document (other than any of the Loan Documents) or other instrument
pursuant to which Borrower, AAIC or any Entity Guarantor has incurred any debt
or other liability (other than the Loan Facility) to (i) any person or entity
other than Lender exceeding $75,000 in the aggregate amount thereof or
(ii) Lender.
     (e) (i) Borrower shall fail to own 100% of the outstanding equity issued by
(1) AAIC or (2) any Entity Guarantor (other than Permitted Seller Shares) in
which Borrower holds an equity interest (unless such Entity Guarantor is
dissolved or liquidated as permitted under Section 5.6 hereof), or (ii) Trustway
shall fail to own at least 80% of the outstanding equity issued by Trustway
T.E.A.M., Inc. (unless dissolved or liquidated as permitted under Section 5.6
hereof), or (iii) Trustway shall fail to own 100% of the outstanding equity
(other than Permitted Seller Shares) issued by any Entity Guarantor in which
Trustway holds an equity interest in (unless dissolved or liquidated as
permitted under Section 5.6 hereof).
     (f) The filing of a notice of judgment or tax lien against Borrower or any
Guarantor (other than a Subsidiary which is an Immaterial Subsidiary at such
time and remains so thereafter) or AAIC; or the recording of any abstract of
judgment against Borrower or any Guarantor (other than a Subsidiary which is an
Immaterial Subsidiary at such time and remains so thereafter) or AAIC in any
county in which Borrower or such Guarantor (other than a Subsidiary which is an
Immaterial Subsidiary at such time and remains so thereafter) or AAIC has an
interest in real property; or the service of a notice of levy and/or of a writ
of attachment or execution, or other like process, against the assets of
Borrower or any Guarantor (other than a Subsidiary which is an Immaterial
Subsidiary at such time and remains so thereafter) or

-17-



--------------------------------------------------------------------------------



 



AAIC; or the entry of a judgment or tax lien against Borrower or any Guarantor
(other than a Subsidiary which is an Immaterial Subsidiary at such time and
remains so thereafter) or AAIC, and in each case described in this
Section 6.1(f) above, the amount thereof exceeds $100,000 and such judgment, tax
lien, levy, writ of attachment or execution or like process is not paid, stayed
or dismissed through appropriate proceedings within 30 days thereafter.
     (g) Borrower or any Guarantor (other than a Subsidiary which is an
Immaterial Subsidiary at such time and remains so thereafter) or AAIC shall
become insolvent, or shall suffer or consent to or apply for the appointment of
a receiver, trustee, custodian or liquidator of itself or any of its property,
or shall generally fail to pay its debts as they become due, or shall make a
general assignment for the benefit of creditors; Borrower or any Guarantor
(other than a Subsidiary which is an Immaterial Subsidiary at such time and
remains so thereafter) or AAIC shall file a voluntary petition in bankruptcy, or
seeking reorganization, in order to effect a plan or other arrangement with
creditors or any other relief under the Bankruptcy Reform Act, Title 11 of the
United States Code, as amended or recodified from time to time (“Bankruptcy
Code”), or under any state or federal law granting relief to debtors, whether
now or hereafter in effect; or any involuntary petition or proceeding pursuant
to the Bankruptcy Code or any other applicable state or federal law relating to
bankruptcy, reorganization or other relief for debtors is filed or commenced
against Borrower or any Guarantor (other than a Subsidiary which is an
Immaterial Subsidiary at such time and remains so thereafter) or AAIC and not
dismissed within 60 days, or Borrower or any Guarantor (other than a Subsidiary
which is an Immaterial Subsidiary at such time and remains so thereafter) or
AAIC shall file an answer admitting the jurisdiction of the court and the
material allegations of any involuntary petition; or Borrower or any Guarantor
(other than a Subsidiary which is an Immaterial Subsidiary at such time and
remains so thereafter) or AAIC shall be adjudicated a bankrupt, or an order for
relief shall be entered against Borrower or any Guarantor (other than a
Subsidiary which is an Immaterial Subsidiary at such time and remains so
thereafter) or AAIC by any court of competent jurisdiction under the Bankruptcy
Code or any other applicable state or federal law relating to bankruptcy,
reorganization or other relief for debtors.
     (h) The death or incapacity of any Individual Guarantor. The dissolution or
liquidation of Borrower or any Entity Guarantor or AAIC other than as expressly
permitted by the terms of this Agreement. Borrower or any Entity Guarantor or
AAIC, or any of their directors, stockholders, managers or members, shall take
action seeking to effect the dissolution or liquidation of Borrower or any
Entity Guarantor or AAIC other than as expressly permitted by the terms of this
Agreement. Any Guarantor shall terminate or repudiate any Guaranty, or if any
Guaranty should be declared unenforceable or shall no longer be in full force
and effect.
     (i) Any material change in the management of Borrower such that Guy Milner
ceases to be a manager of the Borrower and the Board of Directors fails to
appoint a qualified successor within ninety (90) days.
     (j) The sale, transfer, hypothecation, assignment or encumbrance, whether
voluntary, involuntary or by operation of law, without Lender’s prior written
consent, of all or any part of or interest in any Collateral except as expressly
permitted by the terms hereof or the Pledge Agreement.
     (k) There shall exist or occur any event or condition which results in a
material adverse change in any material portion of the Collateral, or Borrower’s
or any Entity Guarantor’s or AAIC’s financial condition, or Borrower’s or any
Entity Guarantor’s or AAIC’s operations.
     SECTION 6.2. REMEDIES. Upon the occurrence of any Event of Default: (a) all
Obligations shall at Lender’s option and without notice become immediately due
and payable without presentment, demand, protest or notice of dishonor, all of
which are hereby expressly waived by Borrower, provided

-18-



--------------------------------------------------------------------------------



 



that any Obligations under any swap agreements (as defined in 11 U.S.C. § 101,
as in effect from time to time) between Borrower and Lender, or its affiliates,
shall be due in accordance with and governed by the provisions of said swap
agreements; (b) the obligation, if any, of Lender to extend any further credit
under any of the Loan Documents shall immediately cease and terminate; and (c)
Lender shall have all rights, powers and remedies available under each of the
Loan Documents, or accorded by law, including without limitation the right to
resort to any or all security for any credit subject hereto and to exercise any
or all of the rights of a beneficiary or secured party pursuant to applicable
law. All rights, powers and remedies of Lender may be exercised at any time by
Lender and from time to time after the occurrence of an Event of Default, are
cumulative and not exclusive, and shall be in addition to any other rights,
powers or remedies provided by law or equity.
ARTICLE VII
MISCELLANEOUS
     SECTION 7.1. NO WAIVER. No delay, failure or discontinuance of Lender in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Lender of any breach of or default under any of the Loan Documents must
be in writing and shall be effective only to the extent set forth in such
writing.
     SECTION 7.2. NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at its address listed below
its signature to this Agreement or to such other address as any party may
designate by written notice to all other parties in accordance with this
Section. Each such notice, request and demand shall be deemed given or made as
follows: (a) if sent by hand delivery, upon delivery; (b) if sent by mail, upon
the earlier of the date of receipt or three (3) days after deposit in the U.S.
mail, first class and postage prepaid; and (c) if sent by telecopy, upon
receipt.
     SECTION 7.3. COSTS, EXPENSES AND ATTORNEYS’ FEES. Borrower shall pay to
Lender immediately upon demand the full amount of all reasonable and actual
payments, advances, charges, costs and expenses expended or incurred by Lender
in connection with (a) the negotiation and preparation of this Agreement and the
other Loan Documents, Lender’s continued administration hereof and thereof, and
the preparation of any amendments and waivers hereto and thereto, including
without limitation, all reasonable legal fees computed on the basis of the
regular billing rates of the attorneys and paralegals involved in such matters
actually incurred, and all out-of-pocket expenses relating thereto, (b) the
enforcement of Lender’s rights and/or the collection of any amounts which become
due to Lender under any of the Loan Documents, including without limitation, all
legal fees computed on the basis of the regular billing rates of the attorneys
and paralegals involved in such matters actually incurred, and all out-of-pocket
expenses relating thereto, and (c) the prosecution or defense of any action in
any way related to any of the Loan Documents, including without limitation, any
action for declaratory relief, whether incurred at the trial or appellate level,
in an arbitration proceeding or otherwise, and including any of the foregoing
incurred in connection with any bankruptcy proceeding (including without
limitation, any adversary proceeding, contested matter or motion brought by
Lender or any other person) relating to Borrower or any other person or entity;
provided, however, that the Borrower shall not be required pursuant to the Loan
Documents to indemnify the Lender for any amounts incurred by Lender arising
from its gross negligence, bad faith actions or omissions or willful misconduct.
As used herein and in all other Loan Documents, the phrase “reasonable
attorneys’ fees,” “attorneys’ fees” or words of similar import shall refer to
the actual fees of Lender’s outside legal counsel computed on the basis of the
regular

-19-



--------------------------------------------------------------------------------



 



billing rates of the attorneys and paralegals involved in such matter, the
number of hours actually worked by such attorneys and paralegals.
     SECTION 7.4. SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon
and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interest hereunder without Lender’s
prior written consent. Lender reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in,
Lender’s rights and benefits under each of the Loan Documents with Borrower’s
prior written consent, which Borrower’s consent shall not be unreasonably
withheld or delayed; provided that upon the occurrence and during the
continuance of an Event of Default, the Borrower’s consent shall not be
required. In connection therewith, Lender may disclose on a confidential basis
all documents and information which Lender now has or may hereafter acquire
relating to any credit subject hereto, Borrower or its business, any Guarantor
or the business of Borrower or any Guarantor, or any Collateral.
     SECTION 7.5. ENTIRE AGREEMENT; AMENDMENT. This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Lender with
respect to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This Agreement may be amended or modified only in writing signed by each
party hereto.
     SECTION 7.6. NO THIRD PARTY BENEFICIARIES. This Agreement is made and
entered into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.
     SECTION 7.7. TIME. Time is of the essence of each and every provision of
this Agreement and each other of the Loan Documents.
     SECTION 7.8. SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.
     SECTION 7.9. EXECUTION AND DELIVERY; COUNTERPARTS. This Agreement and all
other Loan Documents may be executed and then delivered via facsimile
transmission, by sending PDF or other copies thereof via email and in one or
more counterparts, each of which shall be an original but all of which taken
together shall constitute one and the same Agreement. In order to expedite the
execution and delivery of this Agreement and the other Loan Documents, the
parties hereto may execute and distribute signature pages in advance of the
Closing Date. Upon Borrower executing and delivering a completed, signed Pay
Proceeds Letter to Lender (which Pay Proceeds Letter itself may be executed and
delivered via facsimile transmission or via the sending of PDF or other copies
thereof via email), Borrower thereby authorizes and directs the Lender and its
counsel to attach all such signature pages to the last version of this Agreement
and the other Loan Documents distributed (via email, mutually accessible data
room or other website posting, overnight delivery or hand delivery) on or before
the execution and delivery of such Pay Proceeds Letter and such attachment shall
constitute execution and delivery of this Agreement and the other Loan Documents
(other than the Pay Proceeds Letter which shall be executed and delivered as set
forth above).

-20-



--------------------------------------------------------------------------------



 



     SECTION 7.10 APPLICABLE LAW; CONFLICT BETWEEN DOCUMENTS. This Agreement
and, unless otherwise provided in any other Loan Document, the other Loan
Documents shall be governed by and construed under the laws of the State of
Georgia without regard to that state’s conflict of laws principles. If the terms
of this Agreement should conflict with the terms of any commitment letter, the
terms of this Agreement shall control.
     SECTION 7.11 BORROWER’S ACCOUNTS. Except as prohibited by law, Borrower
hereby grants Lender a security interest in all of Borrower’s accounts with
Lender and any of its affiliates to secure the Obligations.
     SECTION 7.12 FINAL AGREEMENT. This Agreement and the other Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements between the parties.
     SECTION 7.13 PLURAL; CAPTIONS. All references in the Loan Documents to
Borrower, a Guarantor, person, document or other nouns of reference mean both
the singular and plural form, as the case may be, and the term “person” shall
mean any individual, person or entity. The headings, captions, headers, footers
and version numbers contained in this Agreement and the other Loan Documents are
inserted for convenience only and shall not affect the meaning or interpretation
of the Loan Documents.
     SECTION 7.14 POSTING OF PAYMENTS; FEES. All payments received during
Lender’s normal business hours after 2:00 p.m. local time at the office of
Lender first shown above shall be deemed received at the opening of the next
Business Day. Any and all fees payable to Lender under this Agreement or any
other Loan Agreement shall be fully earned and non-refundable upon the payment
thereof.
     SECTION 7.15 TAXES AND FEES. (a) Borrower shall promptly pay all
documentary, intangible recordation and/or similar taxes or fees charged by any
governmental entity on the Loan Facility, this Agreement or any other Loan
Document or public filing made in connection with any of the foregoing, whether
assessed at closing or arising from time to time.
     (b) All payments of principal, interest and fees and all other Obligations
payable under the terms of this Agreement and all other Loan Documents shall be
paid without deduction for, and free from, any tax, imposts, levies, duties,
deductions, or withholdings of any nature now or at anytime hereafter imposed by
any governmental authority or by any taxing authority thereof or therein, but
excluding in the case of Lender the following: taxes imposed on or measured by
Lender’s net income, and franchise taxes imposed on Lender, by the jurisdiction
under the laws of which Lender is organized or any political subdivision thereof
and, in the case of Lender, taxes imposed on its income, and franchise taxes
imposed on it by the State of Georgia (all such non-excluded taxes, imposts,
levies, duties, deductions or withholdings of any nature being “Taxes”). In the
event that Borrower or any Guarantor is required by applicable law to make any
such withholding or deduction of Taxes with respect to any payment hereunder,
Borrower shall pay such deduction or withholding to the applicable taxing
authority, shall promptly furnish to Lender in respect of which such deduction
or withholding is made all receipts and other documents evidencing such payment
and shall pay to Lender additional amounts as may be necessary in order that the
amount received by Lender after the required withholding or other payment shall
equal the amount Lender would have received had no such withholding or other
payment been made. If Borrower fails to provide such original or certified copy
of a receipt evidencing payment of Taxes, Borrower agrees to compensate Lender
for, and indemnify Lender with respect to, the tax consequences of Borrower’s
failure to provide evidence of tax payments.

-21-



--------------------------------------------------------------------------------



 



     SECTION 7.16 LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF
THE PARTIES HERETO, INCLUDING LENDER BY ACCEPTANCE HEREOF, AGREES THAT IN ANY
JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAM OR CONTROVERSY BETWEEN
OR AMONG THEM THAT MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS
AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR
AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT
SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (1) INDIRECT,
SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF
THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY
DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY
SUCH PROCEEDING, CLAM OR CONTROVERSY, WHETHER THE SAME IS RESOLVED BY
ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE.
     SECTION 7.17 ARBITRATION. Upon demand of any party hereto, whether made
before or after institution of any judicial proceeding, any claim or controversy
arising out of or relating to the Loan Documents between parties hereto (a
“Dispute”) shall be resolved by binding arbitration conducted under and governed
by the Commercial Financial Disputes Arbitration Rules (the “Arbitration Rules”)
of the American Arbitration Association (the “AAA”) and the Federal Arbitration
Act. Disputes may include, without limitation, tort claims, counterclaims, a
dispute as to whether a matter is subject to arbitration, claims brought as
class actions, or claims arising from documents executed in the future. A
judgment upon the award may be entered in any court having jurisdiction.
Notwithstanding the foregoing, this arbitration provision does not apply to
disputes under or related to swap agreements. All arbitration hearings shall be
conducted in the city named in the address of Lender stated below its signature
to this Agreement. A hearing shall begin within 90 days of demand for
arbitration and all hearings shall conclude within 120 days of demand for
arbitration. These time limitations may not be extended unless a party shows
cause for extension and then for no more than a total of 60 days. The expedited
procedures set forth in Rule 51 et seq. of the Arbitration Rules shall be
applicable to claims of less than $1,000,000.00. Arbitrators shall be licensed
attorneys selected from the Commercial Financial Dispute Arbitration Panel of
the AAA. The parties do not waive applicable Federal or state substantive law
except as provided herein. Preservation and Limitation of Remedies.
Notwithstanding the preceding binding arbitration provisions, the parties agree
to preserve, without diminution, certain remedies that any party may exercise
before or after an arbitration proceeding is brought. The parties shall have the
right to proceed in any court of proper jurisdiction or by self-help to exercise
or prosecute the following remedies, as applicable: (i) all rights to foreclose
against any real or personal property or other security by exercising a power of
sale or under applicable law by judicial foreclosure including a proceeding to
confirm the sale; (ii) all rights of self-help including peaceful occupation of
real property and collection of rents, set-off, and peaceful possession of
personal property; (iii) obtaining provisional or ancillary remedies including
injunctive relief, sequestration, garnishment, attachment, appointment of
receiver and filing an involuntary bankruptcy proceeding; and (iv) when
applicable, a judgment by confession of judgment. Any claim or controversy with
regard to any party’s entitlement to such remedies is a Dispute. Waiver of Jury
Trial. THE PARTIES ACKNOWLEDGE THAT BY AGREEING TO BINDING ARBITRATION THEY HAVE
IRREVOCABLY WAIVED ANY RIGHT THEY MAY HAVE TO JURY TRIAL WITH REGARD TO A
DISPUTE AS TO WHICH BINDING ARBITRATION HAS BEEN DEMANDED.
[SIGNATURES ON FOLLOWING PAGE]

-22-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal as of the day and year first written above.

            BORROWER:

ASSURANCEAMERICA CORPORATION
      By:   /s/ Mark H. Hain         Name:   Mark H. Hain        Title:   EVP   
       
[SEAL]    Address:

5500 Interstate N Parkway, Suite 600
Atlanta, Georgia 30328             LENDER:

WACHOVIA BANK,
NATIONAL ASSOCIATION
      By:           Name:           Title:           Address:

171 17th Street NW, 5th Floor
Mail Code: GA4507
Atlanta, Georgia 30363
Attn: Risk Manager
                       

Signature Page to Loan Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal as of the day and year first written above.

            BORROWER:

ASSURANCEAMERICA CORPORATION
      By:           Name:           Title:            
[SEAL]      Address:

5500 Interstate N Parkway, Suite 600
Atlanta, Georgia 30328
      LENDER:

WACHOVIA BANK, NATIONAL
ASSOCIATION
      By:   /s/ Elaine Eaton         Name:   Elaine Eaton        Title:   SVP   
    Address:

171 17th Street NW, 5th Floor
Mail Code: GA4507
Atlanta, Georgia 30363
Attn: Risk Manager
                       

Signature Page to Loan Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT 2. l(b)
Form of Seller Subordination Agreement
SUBORDINATION AGREEMENT
     THIS SUBORDINATION AGREEMENT (this “Agreement”) is made as of
[_________________], 20[___], by and among (i) [______________________________],
a [______________________________] (“Seller”; along with all other successors
and permitted assigns, from time to time, each a “Subordinated Lender”) in favor
of WACHOVIA BANK, NATIONAL ASSOCIATION (along with its successors and assigns
and any other lender or lenders who may replace or refinance the Senior Debt
(defined below) from time to time, the “Senior Lender”) under the Loan Agreement
(defined below).
     WHEREAS, the Senior Lender and ASSURANCEAMERICA CORPORATION, a Nevada
corporation (the “Borrower”) are parties to that certain Loan Agreement dated as
of July 17, 2009 (as amended, modified, replaced or refinanced from time to
time, the “Loan Agreement”) whereby Senior Lender may provide to Borrower
certain loans and other financial accommodations from time to time, and it is a
requirement under the Loan Agreement that Borrower provide to Senior Lender the
execution and delivery of this Agreement; and
     WHEREAS, for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     SECTION 1 Definitions. As used in this Agreement, the term:
     “Insolvency Proceeding” means any receivership, conservatorship, general
meeting of creditors, insolvency or bankruptcy proceeding, assignment for the
benefit of creditors, or any proceeding by or against the Borrower for any
relief under any bankruptcy or insolvency law or other laws relating to the
relief of debtors, readjustment of indebtedness, reorganizations, compositions
or extensions, including, without limitation, proceedings under the United
States bankruptcy code, or under other federal, state or local statutes, laws,
rules and regulations, all whether now or hereafter in effect.
     “Loan Agreement” means that Loan Agreement dated as of July 17, 2009,
entered into by and among the Borrower and the Senior Lender, as amended,
restated, refinanced or replaced by Senior Lender or by any other lender or
lenders, from time to time.
     “Loan Documents” has the meaning set forth in the Loan Agreement.
     “Purchase Agreement” means that certain [Stock] [Asset] Purchase Agreement
dated on or about even date herewith, by and among Borrower and the Subordinated
Lender and any other party thereto, as amended or otherwise modified from time
to time in accordance with this Agreement.
     “Senior Debt” means all indebtedness, liabilities and obligations of the
Borrower to Senior Lender of every kind and nature whatsoever, whether now
existing or hereafter arising or created, or as replaced or refinanced at any
time under the terms of the Loan Agreement and other Loan Documents, including,
without limitation, the Obligations (defined in the Loan Agreement as in effect
of the date hereof), whether arising before, during or after the initial or any
renewal term of the Loan Documents or after the commencement of any Insolvency
Proceeding with respect to Borrower (and including, without limitation, any
principal, interest, fees, costs, expenses and other amounts, which would accrue
and become due but for the commencement of such Insolvency Proceeding, whether
or not such amounts are allowed or allowable in whole or in part in any such
Insolvency Proceeding), whether direct or indirect,

 



--------------------------------------------------------------------------------



 



absolute or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated, secured or unsecured, and whether arising directly
or howsoever acquired by Senior Lender.
     “Subordinated Debt” means any and all present and future principal,
interest, fees and other payments, indebtedness, liabilities, claims and all
other obligations (whether in an Insolvency Proceeding or otherwise) of the
[Borrower/Guarantor] to each Subordinated Lender of every kind and nature
whatsoever arising out of the Purchase Agreement and the other Subordinated Debt
Documents.
     “Subordinated Debt Documents” means (i) the Purchase Agreement, (ii) the
promissory note(s), copies of which are attached hereto and (iii) all other
agreements, executed and delivered by Borrower or any Subordinated Lender in
connection with the Purchase Agreement relating to the Subordinated Debt.
     SECTION 2 Subordination, (a) Except as specifically set forth in Section
2(b) hereof, each Subordinated Lender hereby subordinates and postpones the
payment of and the time of payment of all of the Subordinated Debt to and in
favor of the indefeasible, unavoidable and full payment in cash of all of the
Senior Debt. Each Subordinated Lender represents and warrants to the Senior
Lender that the only Subordinated Debt existing and outstanding as of the date
of this Agreement, or for which there is a commitment or other obligation to
extend, consists of the debt and other obligations evidenced by the Subordinated
Debt Documents as described in the Purchase Agreement in effect on the date of
this Agreement.
     (b) Until all of the Senior Debt has been fully and indefeasibly paid in
cash and there is no agreement between the Borrower and the Senior Lender under
which Senior Lender is required to or may make loans or provide other financial
accommodations in favor of the Borrower, notwithstanding any provision of the
Subordinated Debt Documents to the contrary, each Subordinated Lender agrees
that it shall not, without the prior written consent of the Senior Lender, ask,
demand, accelerate, declare a default under, sue for, set off, accept, receive
or otherwise enforce or collect any payment of all or any interest, principal or
any other portion of the Subordinated Debt or any collateral security therefor;
PROVIDED, HOWEVER, that Borrower may pay and Subordinated Lenders may receive
and retain payments consisting of regularly scheduled interest and principal
then due and payable as set forth in the Subordinated Debt Documents as in
effect on the date of this Agreement so long no Default or Event of Default
under the Loan Agreement has occurred and is continuing (or would occur
immediately after giving effect to such payment).
     (c) In no event may any Subordinated Debt be prepaid at any time before the
date of any regularly scheduled payment therefor under the Subordinated Debt
Documents without the Senior Lender’s prior written consent. Until all Senior
Debt has been indefeasibly paid in full in cash and the Senior Lender has no
commitments to make loans to the Borrower, the Subordinated Lenders shall not
accept or receive any instrument, security or other writing (other than the
Purchase Agreement and the other Subordinated Debt Documents described in the
Purchase Agreement) evidencing any part of the Subordinated Debt or amend or
otherwise modify, or pledge, assign or otherwise transfer, in any respect, any
of the Subordinated Debt or any of the Subordinated Debt Documents without the
Senior Lender’s prior written consent, except that (i) Seller may assign or
transfer the Subordinated Debt to an affiliate of Seller so long as (A) Senior
Lender shall have received from any assignee, transferee or other person
acquiring any interest in the Subordinated Debt a written acknowledgment of
receipt of a copy of this Agreement together with the written agreement of such
person, in form and substance satisfactory to the Senior Lender, to be
unconditionally bound by the terms and conditions of this Agreement and (B) such
assignee, transferee or other person shall not be the Borrower or an affiliate
thereof and (ii) the Subordinated Debt Documents can be amended in a manner
which is not adverse to the Senior Lender (without limiting the foregoing, any
amendment to shorten or accelerate payments owed with respect to such
Subordinated Debt, increase any principal, interest or other amount payable with
respect to

 



--------------------------------------------------------------------------------



 



Subordinated Debt or grant a lien securing such Subordinated Debt or restrict
any right, power or remedy of the Senior Lender under the Loan Agreement or any
of the other Loan Documents shall be deemed to adversely affect the Senior
Lender).
     (d) If any payment of money or any distribution of assets of Borrower in
respect of the Subordinated Debt shall be made contrary to the terms of this
Agreement or in any Insolvency Proceeding, such payment or distribution shall be
paid or delivered directly to Senior Lender for application to the Senior Debt
(whether or not the same is then due or payable) until full and final payment of
the Senior Debt. If Subordinated Lender should receive any payment in respect of
the Subordinated Debt (other than a payment expressly permitted by this
Agreement), Subordinated Lender shall hold the same in trust for the benefit of
Senior Lender and shall promptly turn such payment over to Senior Lender for
application to the Senior Debt.
     (e) Subordinated Lender represents to and covenants in favor of Senior
Lender that the Subordinated Debt is not and will not be secured by any personal
or real property owned by Borrower (and if any collateral security is obtained
contrary to this paragraph, the Subordinated Lender hereby subordinates
Subordinated Lender’s interests therein to the interests of Senior Lender
therein). Subordinated Lender agrees that, for so long as this Agreement is in
effect, Subordinated Lender shall not give or permit any subordination in
respect to the Subordinated Debt in favor of any person or entity other than
Senior Lender. Subordinated Lender consents to and waives: notice of all
extensions, renewals and increases or decreases in the amount of any Senior
Debt; the sale, transfer, assignment or participation of the Senior Debt (and
the divulging of any information obtained or held by Senior Lender relating
thereto, to the Subordinated Debt or this Agreement); the release of any
security or guarantor therefor; and any amendments, modifications or waivers of
any of the provisions of any Loan Documents. In connection with any Insolvency
Proceedings and until the Senior Debt shall have been fully and indefeasibly
paid in cash and satisfied, each Subordinated Lender hereby irrevocably
authorizes and empowers the Senior Lender, and irrevocably appoints the Senior
Lender as its attorney-in-fact to: (i) demand, sue for, collect and receive
every such payment or distribution and give acquittance therefor, (ii) enforce
claims comprising Subordinated Debt in its own name, or the name of such
Subordinated Lender, by proof of debt, proof of claim, suit or otherwise;
(iii) collect any assets of the Borrower distributed, dividended or applied by
way of dividend or payment, or any such securities issued, on account of
Subordinated Debt and apply the same, or the proceeds of any realization upon
the same, to Senior Debt (whether due or not due in such order and manner as the
Senior Lender may elect) until all Senior Debt shall have been indefeasibly paid
in full in cash; (iv) vote claims compromising Subordinated Debt to accept or
reject any plan of partial or complete liquidation, reorganization, arrangement,
composition or extension; (v) take generally any action which such Subordinated
Lender might otherwise take; and (vi) take such other actions in the Senior
Lender’s own name or in the name of such Subordinated Lender or otherwise, as
the Senior Lender may deem necessary or advisable to carry out the provisions of
this Agreement. Each Subordinated Lender agrees that it will not contest in any
Insolvency Proceedings the validity, perfection or priority of any Senior Debt
or any collateral security therefor.
     SECTION 3 Subrogation; Marshalling; Etc. No Subordinated Lender shall be
subrogated to, or be entitled to any assignment of any Senior Debt or evidence
of any evidence of Senior Debt or any collateral security therefor until all
Senior Debt is indefeasibly paid and satisfied in full. Each Subordinated Lender
hereby waives any and all rights to have any collateral security or any part
thereof granted to the Senior Lender marshaled in any Insolvency Proceedings or
upon any foreclosure or other disposition of such collateral security by the
Senior Lender or otherwise. The Senior Lender shall not be liable for any act or
omission to act with respect to the Subordinated Debt or any failure to exercise
any rights, powers or remedies with respect or any impairment of the
Subordinated Debt that results, directly or indirectly, from the exercise by the
Senior Lender of any of its rights, powers or remedies under this Agreement, the
Loan Documents or under applicable law.

 



--------------------------------------------------------------------------------



 



     SECTION 4 Miscellaneous. This Agreement shall be governed by and construed
in accordance with the laws of the State of Georgia, United States (without
giving effect to its laws of conflicts). Without limiting any rights Senior
Lender may have under applicable law with respect to any legal action or
proceeding, upon the payment in full of the Senior Debt and the termination of
all commitments of Senior Lender to make advances to Borrower, each party hereto
agrees that any legal action or proceeding with respect to any of its
obligations under this agreement may be brought in any state court in Fulton
County, State of Georgia, United States, or in any or federal court located in
Fulton County, State of Georgia, United States. Subordinated Lender submits to
and accepts, for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of those courts. Subordinated
Lender waives any claim that the State of Georgia is not a convenient forum or
the proper venue for any such suit, action or proceeding. This Agreement may not
be terminated, and shall continue in full force and effect, until the Senior
Lender receives indefeasible payment in full in cash of all Senior Debt and any
commitments of Senior Lender to extend credit under the Loan Documents have been
terminated; may not be amended or modified except by a writing signed by the
parties hereto and the Borrower; expresses the entire understanding of the
parties hereto with respect to the subject matter hereof; and shall be binding
upon the parties hereto and their respective heirs, executors, successors and
assigns. All notices, requests and demands to or upon the parties to this
Agreement shall be deemed to have been given or made when delivered by hand, or
three (3) business days after the date when deposited in the mail, postage
prepaid by registered or certified mail, return receipt requested, or, when sent
by overnight courier, on the first business day after the day when delivered to
such overnight courier. All such notices shall be addressed to the Senior Lender
and the Subordinated Lenders as set forth below the signature lines to this
Agreement, or to such other address as may be hereafter designated by written
notice by the Senior Lender or the Subordinated Lenders to one another. The
provisions of this Agreement are solely for the benefit of the Senior Lender,
its successors and assigns, and to any person or entity which, with the Senior
Lender’s concurrence, replaces financing provided by the Senior Lender, and
there are no other parties whatsoever (including, without limitation, the
Borrower, its successors and assigns) who are intended to be benefited in any
manner whatsoever by this Agreement.
     IN WITNESS WHEREOF, the parties have signed, sealed and delivered this
Agreement on the day and year first written above.

            SELLER:

[______________________________]
      By:           Name:           Title  

      Notice Address:      

[Signatures Continue on Following Page]

 



--------------------------------------------------------------------------------



 



            SENIOR LENDER:

WACHOVIA BANK, NATIONAL ASSOCIATION
      By:           Name:           Title  

    Notice Address:    

 



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGEMENT AND AGREEMENT BY BORROWER
     ASSURANCEAMERICA CORPORATION (including each of its successors and assigns,
the “Borrower”), hereby agrees to the terms, conditions and provisions of the
attached Subordination Agreement, provided, however, that the Borrower agrees
that it is not a party to such Subordination Agreement and does not have any
rights, powers or remedies under such Subordination Agreement except as
expressly set forth under Section 4 thereof; provided, however, the Borrower
agrees to take such actions as may be reasonably requested by the Senior Lender
that may be necessary or desirable in their opinion to effect the terms,
conditions and provisions of such Subordination Agreement.

            ASSURANCEAMERICA CORPORATION
      By:           Name:           Title     

 



--------------------------------------------------------------------------------



 



Exhibit 4.3
Compliance Certificate
ASSURANCEAMERICA
Financial Covenants
For the Period Ending 9/30/2009
(1) Borrower shall maintain a Minimum Net Worth of not less than $12,000,000.00
for the 9-30-09 period and $12,000,000 plus 50% of each quarter’s Net Income
beginning with the quarter ending 12-31-09 to be measures and reviewed at the
end of each fiscal quarter of Borrower thereafter.

              Quarter Ended       9/30/2008  
Total Assets
       
Less: Total Liabilities
       
 
     
Net Worth
       
 
       
Covenant Threshold — Minimum
  $ 12,000,000  
In Compliance
  No

(2) Borrower shall maintain a minimum Fixed Charge Coverage Ratio of no less
than 1.35x, to be measured at the end of each fiscal quarter based on a four
quarter rolling basis.

                                                                             
Rolling       Quarter Ended     Quarter Ended     Quarter Ended     Quarter
Ended     4-QTR       12/31/2008     3/31/2009     6/30/2009     9/30/2009      
   
Net Income
                                  $ —  
Plus: Interest Expense
                                  $ —  
Plus: Taxes
                                  $ —  
Plus: Rent Expense
                                  $ —  
Plus: Non-Recurring Charges
                                       
Plus/Minus: Extraordinary gains and losses
                                       
Plus: Other Non-Cash Expenses
                                       
 
                             
(A) Cash Flow for Debt Service
  $ —     $ —     $ —     $ —     $ —  
 
                             
 
                                       
Interest Expense
                                  $ —  
Plus: CMLTD
                                  $ —  
Plus: Rent Expense
                                  $ —  
(B) Total Debt Service
  $ —     $ —     $ —     $ —     $ —  
 
                                       
 
                             
Cash Flow divided by Debt Service (A)/(B)
  #DIV/0!   #DIV/0!   #DIV/0!   #DIV/0!   #DIV/0!
 
                             
 
                                       
Covenant Threshold — Minimum
                                    1.5  
 
                                       
In Compliance?
                                  #DIV/0!

In accordance with the requirements of that certain Loan Agreement (“Agreement”)
dated July 17, 2009 between AssuranceAmerica Corporation a Georgia corporation
(the “Borrower”) and Wachovia Bank National Association (the “Bank”), the
undersigned officer(s), based upon my (our) review of the consolidated and
consolidating balance sheets and statements of income of the Borrower the
(quarter, fiscal) year), ending                                         , Do
Hereby Certify That:
(1) We are in compliance with the following financial covenants, (capitalized
terms used herein but not otherwise defined herein shall have the meanings set
forth in the Agreement.)
(2) To the best of my (our) knowledge, Borrower has kept, observed, performed,
and fulfilled each and every undertaking contained in the Agreement and is not
at this time in default in the observance or performance of any terms or
conditions of the Agreement, on the date hereof, except as follows: None (if
none, so state)
(3) And, no Event of Default has occurred and is continuing that, with the
giving of notice or the passage of time or both, would be an Event of Default,
on the date hereof, except as follows: None (if none, so state)
(4) AAIC is in compliance with all applicable statutory capital, surplus and net
premium-to-surplus ratio requirements.
Without limiting the generality of the foregoing, Borrower is solvent as of the
date hereof
I (we) further certify to you that:
No material adverse change has occurred in either the financial condition or the
business of the Borrower since the date of the Agreement and and that all
representations and warranties set forth within the Agreement are true as of the
date hereof.
During the period noted above, Borrower has not changed its name, its place of
business, principal executive officers, nor become a surviving corporation in a
merger, nor has it changed the places where the collateral is located.
Executed this                      day of
                                        

                                 
By:
               
Title:
               

 



--------------------------------------------------------------------------------



 



Exhibit 4.3 continued
Compliance Certificate Worksheet
ASSURANCEAMERICA CORPORATION
Financial Covenants
For each Period ending 12-31-09 and thereafter
(1) Borrower shall maintain a Minimum Net Worth of not less than $12,000,000.00
for the 9-30-09 period and $12,000,000 plus 50% of each quarter’s Net Income
beginning with the quarter ending 12-31-09 to be measures and reviewed at the
end of each fiscal quarter of Borrower thereafter.

              Quarter Ended       12/31/2009  
Total Assets
       
Less: Total Liabilities
       
 
     
Net Worth
  $ —  
 
       
Covenant Threshold — Minimum
  $ 12,000,000  
Plus 50% of Net Income for the prior fiscal quarte
  $ —  
(Commencing December 31, 2009)
  $ 12,000,000  
Covenant Threshold — Minimum
  $ 12,000,000  
 
       
In Compliance
  No

(2) Borrower shall maintain a minimum Fixed Charge Coverage Ratio of no less
than 1.35x, to be measured at the end of each fiscal quarter based on a four
quarter rolling basis.

                                                                             
Rolling       Quarter Ended     Quarter Ended     Quarter Ended     Quarter
Ended     4-QTR       3/31/2009     6/30/2009/     9/30/2009     12/31/2009    
     
Net Income
                                  $ —  
Plus: Interest Expense
                                  $ —  
Plus: Taxes
                                  $ —  
Plus: Depreciation/Amort.
                                       
Minus: Non financed CAPEX
                                  $ —  
 
                             
(A) Cash Flow for Debt Service
  $ —     $ —     $ —     $ —     $ —  
 
                             
 
                                       
Interest Expense
                                  $ —  
Plus: Taxes
                                       
Plus: CMLTD
                                  $ —  
Plus: Restricted Payments
                                  $ —  
(B) Total Debt Service
  $ —     $ —     $ —     $ —     $ —  
 
                                       
 
                             
Cash Flow divided by Debt Service (A)/(B)
  #DIV/0!   #DIV/0!   #DIV/0!   #DIV/0!   #DIV/0!
 
                             
 
                                       
Covenant Threshold — Minimum
                                    1.35  
 
                                       
In Compliance?
                                  #DIV/0!

In accordance with the requirements of that certain Loan Agreement (“Agreement”)
dated July 17, 2009 between AssuranceAmerica Corporation a Georgia corporation
(the “Borrower”) and Wachovia Bank National Association (the “Bank”), the
undersigned officer(s), based upon my (our) review of the consolidated and
consolidating balance sheets and statements of income of the Borrower the
(quarter, fiscal) year), ending                     , Do Hereby Certify That:
(1) We are in compliance with the following financial covenants, (capitalized
terms used herein but not otherwise defined herein shall have the meanings set
forth in the Loan Agreement.)
(2) To the best of my (our) knowledge, Borrower has kept, observed, performed,
and fulfilled each and every undertaking contained in the Loan Agreement and is
not at this time in default in the observance or performance of any terms or
conditions of the Loan Agreement, on the date hereof, except as follows: None
(if none, so state)
(3) And, no Event of Default has occurred and is continuing that, with the
giving of notice or the passage of time or both, would be an Event of Default,
on the date hereof, except as follows: None (if none, so state)
(4) AAIC is in compliance with all applicable statutory capital, surplus and net
premium-to-surplus ratio requirements.
Without limiting the generality of the foregoing, Borrower is solvent as of the
date hereof
I (we) further certify to you that:
No material adverse change has occurred in either the financial condition or the
business of the Borrower since the date of the Loan Agreement and and that all
representations and warranties set forth within the Loan Agreement are true as
of the date hereof.
During the period noted above, Borrower has not changed its name, its place of
business, principal executive officers, nor become a surviving corporation in a
merger, nor has it changed the places where the collateral is located.
Executed this 30th day of                                         

                                 
By:
               
Title:
               

 



--------------------------------------------------------------------------------



 



EXHIBIT 4.11(b)
Form of Pledge Supplement
SUPPLEMENT TO PLEDGE AGREEMENT
     ASSURANCEAMERICA CORPORATION (the “Pledgor”) executed and delivered to
WACHOVIA BANK, N. A. (the “Bank”) that certain Pledge Agreement dated July 17,
2009 (as amended, the “Pledge Agreement”; capitalized terms not defined herein
have the meanings set forth in the Pledge Agreement). The Pledgor has obtained
additional securities, investment properties and general intangibles listed on
Exhibit A to be pledged to the Bank as a part of the Pledged Collateral and, as
collateral security for payment in full of the Obligations, Pledgor hereby
pledges, hypothecates, collaterally assigns and delivers unto Bank, and grants
to Bank a lien on, upon, and in all of the following: (a) the securities,
investment properties and general intangibles listed on Exhibit A attached
hereto, the proceeds thereof and any earnings thereon, and (b) any cash,
options, instruments, shares or securities, dividends, distributions, rights or
other property at any time and from time to time receivable or otherwise
distributable in respect of, in exchange for, or in substitution of, any and all
such securities described in clause (a), together with the proceeds thereof (all
of the foregoing being hereinafter collectively called the “Additional Pledged
Collateral”) and agrees that the Additional Pledged Collateral shall constitute
Pledged Collateral for all purposes under the terms of the Pledge Agreement.
Upon the execution hereof, (i) any securities, investment properties and general
intangibles now or hereafter included in the Additional Pledged Collateral
(hereinafter called the “Additional Pledged Securities”) shall be accompanied by
duly executed transfer powers, as applicable, in blank and by such other
instruments or documents as Bank or its counsel may reasonably request, and
(ii) all other property comprising part of the Additional Pledged Collateral
shall be delivered to Bank and accompanied by proper instruments of assignment
duly executed by Pledgor and by such other instruments or documents as Bank or
its counsel may reasonably request and agrees that the Additional Pledged
Securities shall constitute Pledged Securities for all purposes under the terms
of the Pledge Agreement. At any time after an Event of Default, Bank, at its
option, may have any and all Additional Pledged Securities registered in its
name or that of its nominee, and Pledgor hereby covenants that, upon Bank’s
request, Pledgor will cause the issuer of the Additional Pledged Securities to
effect such registration.
     IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to
be executed effective as of the date first above written.

            ASSURANCEAMERICA CORPORATION
      By:           Name:           Title:       [SEAL]       WACHOVIA BANK,
N.A.
      By:           Name:           Title:       [SEAL]  

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
     [One hundred percent (100%)] [eighty percent (80%)] of the Membership
Interests of each of the following, (collectively, the “Additional LLCs”):
[                                                            ] (including but
not limited to all rights of Pledgor as a member of the Additional LLCs whether
arising under applicable law or any agreement of the Additional LLCs with
Pledgor as a member of the Additional LLCs, including but not limited to the
Operating Agreement of the Additional LLCs), the proceeds thereof and any
earnings thereon, and any cash, options, instruments, shares or securities,
dividends, distributions, rights or other property at any time and from time to
time receivable or otherwise distributable in respect of, in exchange for, or in
substitution of, any and all such securities, together with the proceeds
thereof.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
     “Acquisition” means the acquisition by Borrower of 100% of the equity of,
or all or substantially all of the assets of, a Target Company, or 100% of the
insurance licenses of a Target company.
     “Permitted Acquisition” means (a) any Acquisition to which the Lender shall
have given its prior written consent (which consent may be in its sole
discretion and may be given subject to such additional terms and conditions as
the Lender shall establish) or (b) any other Acquisition with respect to which
all of the following conditions are satisfied:
     (i) any capital stock issued or given as consideration in connection
therewith shall be capital stock of the Borrower (other than Permitted Seller
Shares);
     (ii) in the case of an Acquisition involving the acquisition of equity
issued by a Target Company or a Subsidiary, immediately after giving effect to
such Acquisition the Borrower has complied with, or has caused compliance with,
Section 4.11 (b) hereof;
     (iii) the board of directors or equivalent governing body of the Person
whose capital stock or business is acquired shall have approved such
Acquisition, if required by applicable law (but provided in any event such
Acquisition shall not be “hostile”);
     (iv) the Target Company has not generated negative EBITDA in excess of
$100,000 for the last two fiscal years of such Target Company.
     (v) No Default or Event of Default shall have occurred and be continuing at
the time of the consummation of such Permitted Acquisition or would exist
immediately after giving effect thereto:
     (vi) The aggregate amount of consideration (including all debt assumed in
connection therewith, but excluding earn-out obligations relating thereto, the
“Acquisition Amount”) for all Acquisitions on a cumulative basis after the date
of this Agreement shall not exceed $5,000,000.
     “Target Company” means a business substantially in the same line of
business (or lines of business reasonably related thereto) conducted by Trustway
Insurance Agencies, LLC and AssuranceAmerica Managing General Agency LLC on the
date of this Agreement.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.8

  1.   The use of the name “AssuranceAmerica” has been claimed to infringe on
the servicemark of another company which has registered the mark
“AssureAmerica”. The Borrower was put on notice of this claim by letter dated
                    . Although there have been discussions about a resolution,
none have been finalized. Borrower may change its name as a result of such
resolution, provided, however, that such name change shall not have a material
adverse effect on the financial condition or business of Borrower.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.1

                              As of 6/30/2009     1.    
Notes payable to Guy Millner — Chairman and CEO
  $ 1,124,734.22     2.    
IDMI Note Payable for purchase of PTS system Code
  $ 197,657.83     3.    
First Choice Insurance, LLC [acquisition note]
  $ 115,200.00     4.    
Interest accrued but unpaid to Guy W. Millner
  $ 60,678.00     5.    
AssuranceAmerica Insurance Company —
  $ 139,375.00          
Letter of Credit — Links Insurance
       

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.2
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.3
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.4
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.5
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.8

1.   Regions Bank for investment purposes but temporarily kept in a deposit
account.

 